                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00430-GCM
 KAREN M. MOORE,

                  Plaintiff,

     v.                                                           ORDER

 NANCY A. BERRYHILL,

                  Defendant.


          THIS MATTER comes before the Court upon Plaintiff’s Consent Motion for Fees

Pursuant to the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A) [ECF Doc. 18], which was

filed on December 12, 2019. The Court, being apprised of the facts and circumstances of the

Motion, finds the following.

                                           DISCUSSION

          Under the Equal Access to Justice Act (“EAJA”), where a party’s net worth is less than

$2,000,000.00 at the time the civil action was filed, a court “shall award to a prevailing party other

than the United States fees and other expenses” incurred in the civil action “unless the court finds

that the position of the United States was substantially justified or that special circumstances make

an award unjust.” 28 U.S.C. § 2412(d) (2018). A party obtaining a court order remanding a Social

Security claim for further administrative proceedings qualifies as a prevailing party. Shalala v.

Schaefer, 509 U.S. 292, 293 (1993).        Additionally, the Commissioner bears the burden to

demonstrate that her positions were substantially justified or an award is unjust. Lively v. Bowen,

858 F.2d 177, 180 (4th Cir. 1988). Lastly, an application for fees and expenses is timely if filed

“within thirty days of final judgment in the action.” 28 U.S.C. § 2412(d)(1)(B). Because an appeal




           Case 3:18-cv-00430-GCM Document 20 Filed 10/26/20 Page 1 of 3
may be filed as of right by the United States within sixty days of the entry of a judgment or order,

an application for fees is timely when filed within ninety days of the entry of judgment. See id.;

Fed. R. App. P. 4(a)(1)(B).

        The statutory requirements for an award of attorney’s fees under the EAJA are met here.

Plaintiff’s net worth is less than $2,000,000.00, her Motion was timely, and there is no question

that Plaintiff was the prevailing party. Additionally, it is the Commissioner’s burden to prove that

her positions were substantially justified or that an award would be otherwise unjust. As this is a

consent motion and the Commissioner has filed no response arguing that her positions were

substantially justified or an award of attorney’s fees is otherwise unjust, the Commissioner has not

met her burden. For the reasons indicated in the Court’s Order granting Plaintiff’s Motion for

Summary Judgment [ECF Doc. 16], the Court concludes an award of attorney’s fees is appropriate.

Therefore, the only remaining question is whether Plaintiff’s request for attorney’s fees in the

amount of $7,500.00 for 38.80 attorney hours is appropriate.

        The EAJA sets a cap of $125 per hour on attorney’s fees, unless a court deems that “an

increase in the cost of living or a special factor, such as the limited availability of qualified

attorneys for the proceedings involved, justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A). District

courts have sound discretion to determine a reasonable attorney’s fee award, including the

reasonableness of awarding hourly attorney’s fees that exceed the statutory cap.              Pierce v.

Underwood, 487 U.S. 552, 571 (1988); May v. Sullivan, 936 F.2d 176, 177 (4th Cir. 1991)

(discussing a district court’s discretion in increasing an attorney’s fee award based on cost of

living). In its discretion, it is appropriate for a district court to make an inflation adjustment to the

attorney’s fees rate using the relevant current federal Consumer Price Index (“CPI”), as compared

to the CPI numbers from when the statutory cap was created. See Harris v. Sec’y, Dep’t of Health




          Case 3:18-cv-00430-GCM Document 20 Filed 10/26/20 Page 2 of 3
& Human Servs., 792 F. Supp. 1014, 1017 (E.D. Va. 1991). Here, Plaintiff has properly calculated

the percent CPI increase for the months her attorney worked, December 2018 and February 2019,

as 61.36 % and 62.35 %, respectively. See ECF Docs. 19-2, 19-3. Additionally, having reviewed

the description of services provided by Plaintiff’s attorney, the Court finds that the hours claimed

are reasonable. See ECF Doc. 19-2 at 1. Moreover, Plaintiff has applied for an award of attorney’s

fees that equates to less than the inflation-adjusted rate multiplied times the hours claimed. See id.

at 2-3 (showing that the inflation-adjusted award would be $7,840.56); ECF Doc. 18 at 1

(requesting an award of $7,500.00). The Court finds that the requested attorney’s fees award is

reasonable. Further, the Commissioner has consented to this award. Therefore, the Court

concludes that the Motion should be GRANTED.

       IT IS HEREBY ORDERED that the Consent Motion for Fees Pursuant to the Equal

Access to Justice Act 28 U.S.C. § 2412(d)(1)(A) is GRANTED.

       SO ORDERED.

                                           Signed: October 26, 2020




         Case 3:18-cv-00430-GCM Document 20 Filed 10/26/20 Page 3 of 3
